Exhibit 10.11

 

 

HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES
(1993 Restatement)

 

First Effective December 31, 1984

As Amended And Restated

Effective October 31, 1993


--------------------------------------------------------------------------------


HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

TABLE OF CONTENTS

 

 

SECTION 1.

PURPOSE

1

 

 

 

SECTION 2.

DEFINITIONS

1

 

 

 

SECTION 3.

PARTICIPATION

2

 

 

 

SECTION 4.

SURVIVOR BENEFIT

2

 

 

 

SECTION 5.

PAYMENT OF SURVIVOR BENEFIT

2

 

 

 

SECTION 6.

DESIGNATION OF BENEFICIARIES

3

 

 

 

SECTION 7.

UNFUNDED PLAN

5

 

 

 

SECTION 8.

PLAN ADMINISTRATOR

5

 

 

 

SECTION 9.

MISCELLANEOUS

6

 

1


--------------------------------------------------------------------------------


HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

SECTION 1

PURPOSE

This Plan was established effective December 31, 1984 for the benefit of certain
executives of Geo. A. Hormel & Company in order to provide incentive to such
executives who contribute to the corporation’s success and in order to retain
their services and encourage them to continue in their efforts to increase
Hormel’s profitability. Pursuant to its reserved power of amendment, Geo. A.
Hormel & Company hereby amends and restates the Plan in its entirety effective
for deaths occurring on or after October 31, 1993 as follows:

SECTION 2

DEFINITIONS

The following terms shall have the meanings set forth below:

(a)                                  Base Salary shall mean the average annual
rate of base salary of a Participant from Hormel for the three (3) consecutive
Plan Years out of the six (6) consecutive Plan Years immediately preceding the
Participant’s death or retirement, as applicable, which produce the highest
average. “Base Salary” shall include incentive payments and bonuses but shall
not include supplemental unemployment benefits, contributions to any profit
sharing or other qualified plan, reimbursements of moving expenses or other
expenses or disability payments. Base Salary shall also include amounts that
would have been included in Base Salary but were voluntarily deferred under a
nonqualified deferred compensation plan maintained by Hormel. The Compensation
Committee shall determine whether a particular item of income constitutes “Base
Salary” if a question arises.

(b)                                 Beneficiary shall mean the person or persons
entitled under Section 6 to receive a Survivor Benefit after a Participant’s
death.

(c)                                  Compensation Committee shall mean the
Compensation Committee of the Hormel Board of Directors as it may from time to
time be constituted.

(d)                                 Executive shall mean an employee of Hormel
who is a Participant in Hormel’s Operator Share Program.

(e)                                  Participant shall mean a present or former
Executive on whose account a Survivor Benefit will be payable under Section 4.

(f)                                    Plan shall mean this Survivor Income Plan
for Executives, as amended from time to time.

(g)                                 Plan Year shall mean the fiscal period of
fifty-two (52) or fifty-three (53) consecutive calendar weeks that ends on the
last Saturday of October in each year.

(h)                                 Survivor Benefit shall mean a benefit
payable under Section 4 of this Plan.

(i)                                     Hormel shall mean Geo. A. Hormel &
Company (doing business as Hormel Foods Corporation) and its participating
subsidiaries.


--------------------------------------------------------------------------------




(j)            Retirement for this Plan shall mean normal, early or disability
retirement, as defined under the Hormel Foods Corporation Salaried Employees’
Pension Plan (formerly known as the Geo. A. Hormel & Company Salaried Employees’
Pension Plan).

SECTION 3

PARTICIPATION

The Compensation Committee shall designate from time to time the Executives who
shall be Participants in this Plan. No member of the Compensation Committee
shall be excluded from participation hereunder because of his position on the
Committee, however, such member shall not participate in any decision respecting
his account under the plan. A Beneficiary shall be eligible for benefits only as
hereinafter provided.

SECTION 4

SURVIVOR BENEFIT

(a)                                  If a Participant’s employment with Hormel
ends because of his death while he is an Executive, his Beneficiary shall
receive an annual Survivor Benefit equal to 60% of the Participant’s Base Salary
at the time of his death. This annual benefit shall be payable for a period of
20 years.

(b)                                 If a Participant (i) remains an Executive of
Hormel until his Retirement, and (ii) dies following such Retirement, then his
Beneficiary shall receive upon his death an annual Survivor Benefit equal to 40%
of the Participant’s Base Salary at the time of his retirement. This Survivor
Benefit shall be paid over a period of 15 years.

(c)                                  Notwithstanding the provisions of 4(a) and
4(b), no Survivor Benefit shall be payable on the account of any Executive whose
death occurs within two (2) years of his participation in the Plan and is
determined by competent medical authority to be the result of suicide.

(d)                                 If Participant does not satisfy the
conditions of 4(a) or 4(b), no Survivor Benefit shall be payable on his account.
For this purpose, should an Executive voluntarily or involuntarily discontinue
full-time service to Hormel for reasons other than death or disability prior to
retirement, the Executive’s rights under this Plan shall automatically terminate
and Hormel shall have no obligation to make any survivor benefit payable on his
account whatsoever hereunder.

(e)                                  If the corporation shall terminate the
employment of any Executive prior to retirement by terminating him for
malfeasance, dishonesty, inefficiency or any other cause as the Board of
Directors in its sole discretion deems sufficient, no Survivor Benefits shall be
payable on his account.

SECTION 5

PAYMENT OF SURVIVOR BENEFIT

(a)                                  The annual Survivor Benefit shall be
payable in equal monthly installments commencing on the first day of the second
month following the Participant’s death. The annual Survivor Benefit payable
under Section 4(a) shall be paid in 240 equal

2


--------------------------------------------------------------------------------




consecutive monthly installments. The annual Survivor Benefit payable under
Section 4(b) shall be paid in 180 equal consecutive monthly installments.

(b)                                 A Participant, with the consent of the
Compensation Committee and at its sole discretion, may, during his lifetime,
elect a different method of payment provided that in all events the Survivor
Benefit shall be payable over a period of not less than one month but not more
than 240 months. If a Participant elects to have the Survivor Benefit paid in a
manner other than as provided in Section 5(a), the actuaries then servicing
Hormel shall determine the present value (by applying the interest, mortality
and other assumptions and the practices and procedures used in computing
benefits under the Hormel Foods Corporation Salaried Employees’ Pension Plan) of
the payment method so elected, and the amount of the Survivor Benefit shall be
reduced accordingly so that the value of the Survivor Benefit, determined at the
time of the Participant’s death, is the actuarial equivalent of that provided in
Section 5(a) above.

SECTION 6

DESIGNATION OF BENEFICIARIES

(a)                                  Each Participant may designate, upon forms
to be furnished by and filed with the Compensation Committee, one or more
primary Beneficiaries or alternative Beneficiaries to receive all or a specified
part of the Survivor Benefit in the event of the Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse. No such designation, change
or revocation shall be effective unless executed by the Participant and received
by the Compensation Committee during the Participant’s lifetime.

(b)                                 If a Participant:

(i)

 

fails to designate a Beneficiary.

 

 

 

 

 

(ii)

 

designates a Beneficiary and thereafter such designation is revoked without
another Beneficiary being named, or

 

 

 

 

 

(iii)

 

designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant.

 

such Participant’s Survivor Benefit, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant.

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Representative of Participant’s estate.

The Compensation Committee may decide, in its sole discretion, to pay any
remaining Survivor Benefit to a successor Beneficiary in one lump sum
actuarially reduced as provided in Section 5(b) above.

(c)                                  A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Survivor Benefit may disclaim his
or her interest therein subject to the following requirements.  To be eligible
to disclaim, a Beneficiary must be a natural person, must not have received a
distribution of all or any portion of a Survivor Benefit at the time

3


--------------------------------------------------------------------------------




such disclaimer is executed and delivered and must have attained at least age
twenty-one (21) years as of the date of the Participant’s death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed Survivor Benefit is disclaimed or shall specify what
portion thereof is disclaimed. To be effective, duplicate original executed
copies of the disclaimer must be both executed and actually delivered to both
the Compensation Committee and to the Trustee after the date of the
Participant’s death but not later than one hundred eighty (180) days after the
date of the Participant’s death. A disclaimer shall be irrevocable when
delivered to the Compensation Committee. A disclaimer shall be considered to be
delivered to the Compensation Committee only when actually received by the
Compensation Committee. The Compensation Committee shall be the sole judge of
the content, interpretation and validity of a purported disclaimer. Upon the
filing of a valid disclaimer, the Beneficiary shall be considered not to have
survived the Participant as to the interest disclaimed. No other form of
attempted disclaimer shall be recognized by the Compensation Committee.

(d)                                 When used herein and, unless the Participant
has otherwise specified in the Participant’s Beneficiary designation, when used
in a Beneficiary designation, “issue” means all persons who are lineal
descendants of the person whose issue are referred to, including legally adopted
descendants and their descendants but not including illegitimate descendants and
their descendants; “child” means an issue of the first generation: “per stirpes”
means in equal shares among living children of the person whose issue are
referred to and the issue (taken collectively) of each deceased child of such
person, with such issue taking by right of representation of such deceased
child: and “survive” and “surviving” mean living after the death of the
Participant.

(e)                                  Unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, the following rules
shall apply;

(i)            If there is not sufficient evidence that a Beneficiary was living
at the time of the death of the Participant, it shall be deemed that the
Beneficiary was not living at the time of the death of the Participant.

 

(ii)           The automatic Beneficiaries specified in Section 6(b) and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

(iii)          If the Participant designates as a Beneficiary the person who is
the Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation.  (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Compensation Committee after the date of the
legal termination of the marriage between the Participant and such former spouse
and during the Participant’s lifetime.)

 

(iv)          Any designation of a nonspouse Beneficiary by name that is
accompanied by a description of relationship to the Participant shall be given
effect without regard to whether the relationship to the Participant exists
either then or at the Participant’s death.

4


--------------------------------------------------------------------------------




 

(v)           Any designation of a Beneficiary only by statement of relationship
to the Participant shall be effective only to designate the person or persons
standing in such relationship to the Participant at the Participant’s death.

 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Compensation Committee shall be the sole judge of the content, interpretation
and validity of a purported Beneficiary designation.

SECTION 7

UNFUNDED PLAN

(a)                                  Benefits to be provided under this Plan are
unfunded obligations of Hormel. Nothing contained in this Plan shall require
Hormel to segregate any monies from its general funds, to create any trust, to
make any special deposits or to purchase any policies of insurance with respect
to such obligations, or otherwise create any obligation on the part of Hormel to
set aside or earmark any monies or assets specifically for the purpose of
satisfying its obligations hereunder. If Hormel elects to purchase individual
policies of insurance on one or more of the Participants to help finance its
obligations under this Plan, such individual policies and the proceeds therefrom
shall at all times remain the sole property of Hormel and neither the
Participants whose lives are insured nor their Beneficiaries shall have any
ownership rights in such policies of insurance. Hormel reserves absolute right,
in its sole discretion, to terminate such contracts or any similar funding
arrangements at any time.

(b)                                 Participants from time to time shall execute
such documents and papers and take such other actions as may be necessary to
effectuate the purposes of this Plan.

(c)                                  No Participant shall be required or
permitted to make contributions to this Plan.

(d)                                 This Plan shall not be deemed to constitute
a contract between Hormel and any Participant or any Beneficiary hereunder.

(e)                                  At no time shall Executive, his surviving
spouse or any other Beneficiary the Executive may have designated under this
Plan be deemed to have any right, title or interest in or to any specific fund
or assets of HormeI including, but not limited to, any insurance contracts which
Hormel may at anytime have purchased.  As to any claim for unpaid Survivor
Benefits under this Plan, any Beneficiary shall be a creditor of the corporation
in the same manner as any other creditor having a general claim against Hormel.

SECTION 8

PLAN ADMINISTRATOR

(a)                                  Hormel, through its Compensation Committee,
shall be the Plan administrator of this Plan and shall be solely responsible for
its general administration and interpretation and for carrying out the
respective provisions hereof and shall have full power and authority as
necessary to do so. The Compensation Committee’s construction, interpretations,
decisions and actions, including the determination of the amount, or recipient
of any payment to be made hereunder, shall be final, binding and conclusive on
each Participant and all persons claiming by, through or under any Participant.
Hormel from time to time may make such rules and establish such procedures for
the

5


--------------------------------------------------------------------------------




administration of the Plan as it deems necessary and appropriate for the
administration of this Plan and the transaction of its business.

(b)                                 Hormel may employ or engage such agents,
accountants, actuaries, counsel, other experts and other persons as it shall
deem necessary or desirable in connection with the interpretation and
administration of this Plan. Hormel shall be entitled to rely upon all
certificates made by an accountant or actuary selected by Hormel. Hormel and its
committees, officers, directors and employees shall not be liable for any action
taken, suffered or omitted by them in good faith in reliance upon the advise or
opinion of any counsel, accountant, actuary or other expert and all action so
taken, suffered or omitted shall be conclusive upon each of them and upon all
other persons interested in this Plan.

(c)                                  Hormel may require proof of the death of
any Participant and evidence of the right of any person to receive any Survivor
Benefit.

(d)                                 Claims under this Plan shall be filed with
Hormel on its prescribed forms.

(e)                                  Hormel shall withhold from benefits paid
under this Plan any taxes or other amounts required to be withheld by law.

SECTION 9

MISCELLANEOUS

(a)                                  Except for payments to a Beneficiary, no
Survivor Benefit payable hereunder shall be subject in any manner to alienation,
sale, transfer, assignment, pledge or encumbrance of any kind unless
specifically approved in writing in advance by the Compensation Committee. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
assign, pledge or otherwise encumber any Survivor Benefits, whether presently or
hereafter payable, shall be void unless so approved. Except as required by law,
no Survivor Benefit payable under this Plan shall in any manner be subject to
garnishment, attachment, execution or other legal process, or be liable for or
subject to the debts or liability of any Participant or Beneficiary.

(b)                                 Notwithstanding any Plan provision to the
contrary, the Board of Directors of Hormel shall have the right to amend,
modify, suspend or terminate this Plan at any time. No amendment, suspension or
termination shall adversely affect the right of a Beneficiary to receive a
Survivor Benefit payable as the result of the death or retirement and subsequent
death of a Participant if death or retirement occurred prior to the effective
date of such amendment, suspension or termination, except that Hormel reserves
the right to prepay the discounted present value of all amounts due, as
determined by applying the interest, mortality and other assumptions and the
practices and procedures used in commuting benefits under the Hormel Foods
Corporation Salaried Employees’ Pension Plan, upon the initiation of the
Compensation Committee and approval of the full Board of Directors.

(c)                                  This agreement shall be binding upon a
Participant, his designated Beneficiaries, his heirs, executors, administrators
and successors in interest.

(d)                                 Nothing contained herein shall prevent a
Participant from continuing or future participation in any plan which may be
provided by Hormel and for which the Participant may otherwise qualify.

(e)                                  The headings and subheadings of this Plan
have been inserted for convenience of reference and are to be ignored in any
construction of provisions hereunder.

6


--------------------------------------------------------------------------------




(f)                                    Whenever any words are used herein in the
masculine gender, they should be construed as to include the feminine gender.

(g)                                 This document shall be construed in
accordance with the laws of the State of Minnesota.

(h)                                 Nothing contained in this Plan shall be
construed as a contract of employment between any Participant and Hormel or to
suggest or create a right in any Participant to be continued in employment as
Executive or other employee of Hormel.

(i)                                     This Plan shall be originally effective
as of the 31st day of December, 1984.

, 1993

HORMEL FOODS CORPORATION

 

 

 

 

 

By

/s/ Joel W. Johnson

 

 

 

 

 

 

 

Its

   President & CEO

 

 

7


--------------------------------------------------------------------------------


FIRST AMENDMENT

OF

HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

The “Hormel Survivor Income Plan for Executives (1993 Restatement)” adopted by
Hormel Foods Corporation (“Hormel”), a Delaware corporation, on November 1,
1993, but effective November 1, 1992 (hereinafter referred to as the “Plan
Statement”), is hereby amended as follows:

1.             MONTHLY BASE SALARY, Effective for the purpose of determining the
amount of the Survivor Benefit payable with respect to Participants who die on
or after October 29, 2000, Section 2(a) of the Plan Statement shall be amended
to read in full as follows:

(a)           Base Salary shall mean one-twelfth (l/l2th) of the average annual
rate of base salary of a Participant from Hormel for the three (3) consecutive
calendar years out of the six (6) consecutive calendar years immediately
preceding the Participant’s death or retirement, as applicable, which produce
the highest average. “Base Salary” shall include incentive payments and bonuses
but shall not include supplemental unemployment benefits, contributions to any
profit sharing or other qualified plan, reimbursements of moving expenses or
other expenses or disability payments. Base Salary shall also include amounts
that would have been included in Base Salary but were voluntarily deferred under
a nonqualified deferred compensation plan maintained by Hormel. The Compensation
Committee shall determine whether a particular item of income constitutes “Base
Salary” if a question arises.

2.             FROZEN PARTICIPANT GROUP. Effective for the purpose of
determining which individuals are eligible to be Participants on or after
October 29, 2000, Section 2(d) of the Plan Statement shall be amended to read in
full as follows:

(d)           Executive shall mean and include each person who is either (i) an
employee of Hormel who, as of October 28, 2000, is (or was) a Participant in
this Plan on that date, or (ii) an employee of Hormel who was not a Participant
in this Plan on October 28, 2000 but, after October 28, 2000, is an Executive
Officer. However, such person shall be considered an Executive after October 28,
2000 only: (i) during continued employment with Hormel while the employee is
participating in the Operators’ Share Plan, or (ii) after employment ends if
such person retired from Hormel while participating in the Operators’ Share
Plan.

3.             NAME CHANGE. Effective February 1, 1995, Section 2(i) of the Plan
Statement shall be amended to read in full as follows:


--------------------------------------------------------------------------------




(i)            Hormel shall mean Hormel Foods Corporation (formerly known as
Geo. A. Hormel & Company) and its participating subsidiaries.

4.             DEPENDENTS DEFINED. Effective October 29, 2000, Section 2 of the
Plan Statement shall be amended by adding thereto, in alphabetical sequence, the
following additional definition (and all other definitions shall be renumbered
accordingly):

(d)           Eligible Dependent Child shall mean each individual who, with
respect to a Participant, qualifies as an eligible dependent of that Participant
under the Hormel Foods Corporation Health Care Plan determined at the time a
payment of a Survivor Benefit is due (i.e., is a child who then satisfies the
age and similar criteria in that Health Care Plan, as they may exist at that
time, to be entitled to coverage under that Plan (i) exclusive of any periods of
coverage due to continuation or conversion rights that may exist under that
Plan, and (ii) without regard to whether that child is then in fact covered by
that Plan).

5.             SPOUSE DEFINED. Effective October 29, 2000, Section 2 of the Plan
Statement shall be amended by adding thereto, in alphabetical sequence, the
following additional definition (and all other definitions shall be renumbered
accordingly):

(i)            Surviving Spouse shall mean the individual who was married to the
Participant at the time of the Participant’s death and had been married to the
Participant for the one (1) year prior to that death.

6.             BENEFITS UPON DEATH. Effective for deaths occurring on or after
October 29, 2000, Section 4 shall be amended to read in full as follows:

SECTION 4

PRE-2000 PARTICIPANTS

4.1.          When available. Upon the death of a Participant who was an
employee of Hormel who, as of October 28, 2000, is (or was) a Participant in
this Plan on that date, whether the death is before or after termination of
employment, a Survivor Benefit shall be paid to the extent hereinafter provided.

4.2           Amount of Benefit. The amount of the Survivor Benefit shall be
equal to:

4.2. 1.      Death During Employment.  If a Participant’s employment with Hormel
ends because of his or her death while an Executive (i.e., the Participant dies
while still an employee and an Executive), the Participant’s Beneficiary shall
receive a Survivor Benefit equal to sixty percent (60%) of the Participant’s
Base Salary at the time of the Participant dies. A Participant shall be
considered an Executive after October 28, 2000, only (i) during continued
employment with Hormel while the employee is participating in the Operators’
Share Plan, or (ii) after employment ends if such

2


--------------------------------------------------------------------------------




person retired from Hormel while participating in the Operators’ Share Plan.
This Survivor Benefit shall be paid in two hundred forty (240) equal monthly
installments commencing on the first day of the second month following the
Participant’s death.

4.2.2.       Death After Retirement.   If a Participant (i) remains an Executive
of Hormel until his or her Retirement, and (ii) dies following such Retirement,
then his or her Beneficiary shall receive upon his death a Survivor Benefit
equal to forty percent (40%) of the Participant’s Base Salary at the time of his
or her retirement. This Survivor Benefit shall be paid in one hundred eighty
(180) equal monthly installments commencing on the first day of the second month
following the Participant’s death.

4.2.3.       Optional Payment Forms.   A Participant, with the consent of the
Compensation Committee and at its sole discretion, may, during his or her
lifetime, elect a different method of payment provided that in all events the
Survivor Benefit shall be payable over a period of not less than one month but
not more than 240 months.  If a Participant elects a different method of
payment, the actuaries then servicing Hormel shall determine the present value
(by applying the interest, mortality and other assumptions and the practices and
procedures used in computing benefits under the Hormel Foods Corporation
Salaried Employees’ Pension Plan) of the payment method so elected, and the
amount of the Survivor Benefit shall be reduced accordingly so that the value of
the Survivor Benefit, determined at the time of the Participant’s death, is the
actuarial equivalent of that would have been paid absent such an election.

SECTION 5

POST-2000 PARTICIPANTS

5.1.          When available.   Upon the death of any Participant other than a
Participant described in Section 4, whether the death is before or after
termination of employment, a Survivor Benefit shall be paid to the extent
hereinafter provided.

5.2.          Amount of Benefit.   The amount of the Survivor Benefit shall be
equal to:

5.2.1.       Death During Employment.   If a Participant’s employment with
Hormel ends because of his or her death while an Executive (i.e., the
Participant dies while still an employee and an Executive), the Participant’s
Surviving Spouse, Eligible Dependent Children or Beneficiary shall receive a
Survivor Benefit equal to sixty percent (60%) of the Participant’s Base Salary
determined at the time of the Participant dies. (A Participant shall be
considered an Executive after October 28, 2000, only (i) during continued
employment with Hormel while the employee is participating in the Operators’
Share Plan, or (ii) after employment ends if such person retired from Hormel
while participating in the Operators’ Share Plan.) This Survivor Benefit shall
be paid monthly, commencing on the first day of the second month following the
Participant’s death, in accordance with Option A below unless Hormel shall have
received prior to the Paiticipant’s death an election made and signed by the
Participant, in such form as Hormel may prescribe, an affirmative election that
the benefit be paid in accordance with Option B below:

3


--------------------------------------------------------------------------------




Option A.    The Survivor Benefit shall be paid in equal monthly payments as
follows.

(i)            For so long as there is a Surviving Spouse, the Survivor Benefit
shall be paid to the Surviving Spouse. After there is no Surviving Spouse, the
Survivor Benefit shall be paid in equal shares to the individuals who are then,
on the date of each such payment, Eligible Dependent Children, if any. However,
no more than two hundred forty (240) equal monthly payments shall be paid to the
Surviving Spouse and Eligible Dependent Children.

(ii)           If, prior to the time sixty (60) equally monthly installments
have been paid pursuant to (i) above, there is no longer any Surviving Spouse or
Eligible Dependent Child entitled to payment, the Survivor Benefit shall be paid
to the Participant’s Beneficiary. However, no more than sixty (60) equal monthly
payments (minus the number of monthly installments, if any, previously paid to
the Surviving Spouse and Eligible Dependent Children) shall be paid to the
Beneficiary.

Option B.  The Survivor Benefit shall be paid for sixty (60) months to the
Participant’s Beneficiary.

5.2.2.       Death After Retirement.   If a Participant (i) remains an Executive
of Hormel until his or her Retirement, and (ii) dies following such Retirement,
the Participant’s Surviving Spouse, Eligible Dependent Children or Beneficiary
shall receive upon his death an annual Survivor Benefit equal to forty percent
(40%) of the Participant’s Base Salary determined at the time of his retirement.
(A Participant shall be considered an Executive after October 28, 2000, only (i)
during continued employment with Hormel while the employee is participating in
the Operators’ Share Plan, or (ii) after employment ends if such person retired
from Hormel while participating in the Operators’ Share Plan.) This Survivor
Benefit shall be paid monthly, commencing on the first day of the second month
following the Participant’s death, in accordance with Option A below unless
Hormel shall have received prior to the Participant’s death an election made and
signed by the Participant, in such form as Hormel may prescribe, an affirmative
election that the benefit be paid in accordance with Option B below:

Option A.   The Survivor Benefit shall be paid in equal monthly payments as
follows.

(i)            For so long as there is a Surviving Spouse, the Survivor Benefit
shall he paid to the Surviving Spouse. After there is no Surviving Spouse, the
Survivor Benefit shall be paid in equal shares to the individuals who are then,
on the date of each such payment, Eligible Dependent Children, if any. However,
no more than one hundred eighty (180) equal monthly payments shall be paid to
the Surviving Spouse and Eligible Dependent Children.

4


--------------------------------------------------------------------------------




(ii)           If, prior to the time sixty (60) equally monthly installments
have been paid pursuant to (i) above, there is no longer any Surviving Spouse or
Eligible Dependent Child entitled to payment, the Survivor Benefit shall be paid
to the Participant’s Beneficiary. However, no more than sixty (60) equal monthly
payments (minus the number of monthly installments, if any, previously paid to
the Surviving Spouse and Eligible Dependent Children) shall be paid to the
Beneficiary.

Option B.   The Survivor Benefit shall be paid for sixty (60) months to the
Participant’s Beneficiary.

5.3.          Disqualification.  Notwithstanding the provisions of Section 4 and
Section 5, no Survivor Benefit shall be payable under this Plan on the account
of any Participant whose death occurs within two (2) years of his participation
in the Plan and is determined by competent medical authority to be the result of
suicide.

5.4.          No Other Benefits.  If Participant does not satisfy the conditions
specified in Section 4 or Section 5, no Survivor Benefit shall be payable with
respect to him or her under this Plan. Without limiting the generality of the
foregoing, should a Participant voluntarily or involuntarily discontinue
full-time service to Hormel for reasons other than death or disability prior to
retirement, the Participant’s rights under this Plan shall automatically
terminate and Hormel shall have no obligation to make any Survivor Benefit
payable on his account whatsoever hereunder.

5.5.          Termination for Cause.  If the corporation shall terminate the
employment of any Participant prior to retirement by terminating him for
malfeasance, dishonesty, inefficiency or any other cause as the Board of
Directors in its sole discretion deems sufficient, no Survivor Benefits shall be
payable on his account under this Plan.

6.             SAVINGS CLAUSE.  Save and except as hereinabove expressly
amended, the Plan Statement shall continue in full force and effect.

5


--------------------------------------------------------------------------------


SECOND AMENDMENT

OF

HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

The “Hormel Survivor Income Plan for Executives (1993 Restatement)” adopted by
Hormel (“Hormel”), a Delaware corporation, on November 1, 1993, but effective
November 1, 1992 (hereinafter referred to as the “Plan Statement”), is hereby
amended as follows:

1.                                      FORFEITURE CLAUSE (PRE-2000
PARTICIPANTS). Effective for individuals who are actively employed at any time
on or after November 1, 2000, Section 4 of the Plan Statement shall be amended
by adding thereto a new section 4.3 which shall read in full as follows:

4.3.                              Forfeiture of Benefits. All unpaid benefits
payable under this Plan to or with respect to a Participant, shall be
permanently forfeited upon the determination by the Compensation Committee of
the Board of Directors of Hormel that the Participant, either before or after
termination of employment:

(a)                                  engaged in a felonious or fraudulent
conduct resulting in material harm to Hormel or an affiliate; or

(b)                                 made an unauthorized disclosure to a
competitor of any material confidential information, trade information, or trade
secrets of Hormel or an affiliate; or

(c)                                  provided Hormel or an affiliate with
materially false reports concerning his or her business interests or employment;
or

(d)                                 made materially false representations which
are relied upon by Hormel or an affiliate in furnishing information to
shareholders, auditors, or any regulatory or governmental body; or

(e)                                  maintained an undisclosed, unauthorized and
material conflict of interest in the discharge of the duties owed by the
Participant to Hormel or an affiliate; or

(f)                                    engaged in reckless or grossly negligent
activity toward Hormel or an affiliate which is admitted or judicially proven
and which results in significant harm to Hormel or an affiliate; or


--------------------------------------------------------------------------------




(g)                                 engaged during his or her employment or
during a period of two (2) years after the termination of his or her employment
in any employment or self-employment with a competitor of Hormel or an affiliate
within the geographical area which is then served by Hormel or an affiliate.

Any dispute arising under or with respect to this Section shall be subject to
the claims procedure set forth in Section 10.

2.                                      FORFEITURE CLAUSE (POST-2000
PARTICIPANTS). Effective for individuals who are actively employed at any time
on or after November 1, 2000, Section 5 of the Plan Statement shall be amended
by adding thereto a new section 5.6 which shall read in full as follows:

5.6.                              Forfeiture of Benefits. All unpaid benefits
payable under this Plan to or with respect to a Participant, shall be
permanently forfeited upon the determination by the Compensation Committee of
the Board of Directors of Hormel that the Participant, either before or after
termination of employment:

(a)                                  engaged in a felonious or fraudulent
conduct resulting in material harm to Hormel or an affiliate; or

(b)                                 made an unauthorized disclosure to a
competitor of any material confidential information, trade information, or trade
secrets of Hormel or an affiliate; or

(c)                                  provided Hormel or an affiliate with
materially false reports concerning his or her business interests or employment;
or

(d)                                 made materially false representations which
are relied upon by Hormel or an affiliate in furnishing information to
shareholders, auditors, or any regulatory or governmental body; or

(e)                                  maintained an undisclosed, unauthorized and
material conflict of interest in the discharge of the duties owed by the
Participant to Hormel or an affiliate; or

(f)                                    engaged in reckless or grossly negligent
activity toward Hormel or an affiliate which is admitted or judicially proven
and which results in significant harm to Hormel or an affiliate; or

(g)                                 engaged during his or her employment or
during a period of two (2) years after the termination of his or her employment
in any employment or self-employment with a competitor of Hormel or an affiliate
within the

 

2


--------------------------------------------------------------------------------




geographical area which is then served by Hormel or an affiliate.

Any dispute arising under or with respect to this Section shall be subject to
the claims procedure set forth in Section 10.

3.                                      PLAN ADMINISTRATION. Effective for
claims arising on or after November 1, 2000, Section 8 of the Plan Statement
shall be amended to read in full as follows:

SECTION 8

PLAN ADMINISTRATOR

(a)                                  Hormel, through its Compensation Committee,
shall be the Plan administrator of this Plan and shall be solely responsible for
its general administration and interpretation and for carrying out the
respective provisions hereof and shall have full power and authority as
necessary to do so. Hormel from time to time may make such rules and establish
such procedures for the administration of the Plan as it deems necessary and
appropriate for the administration of this Plan and the transaction of its
business.

(b)                                 Hormel may employ or engage such agents,
accountants, actuaries, counsel, other experts and other persons as it shall
deem necessary or desirable in connection with the interpretation and
administration of this Plan. Hormel shall be entitled to rely upon all
certificates made by an accountant or actuary selected by Hormel.  Hormel and
its committees, officers, directors and employees shall not be liable for any
action taken, suffered or omitted by them in good faith in reliance upon the
advise or opinion of any counsel, accountant, actuary or other expert and all
action so taken, suffered or omitted shall be conclusive upon each of them and
upon all other persons interested in this Plan.

(c)                                  Hormel may require proof of the death of
any Participant and evidence of the right of any person to receive any Survivor
Benefit.

(d)                                 Hormel shall withhold from benefits paid
under this Plan any taxes or other amounts required to be withheld by law.

4.                                      CLAIMS PROCEDURES. Effective for claims
arising on or after November 1, 2000, the Plan Statement shall be amended by
adding thereto a new Section 10 which shall read in full as follows:

3


--------------------------------------------------------------------------------




SECTION 10

CLAIMS PROCEDURES

10.1.                        Determinations.  The Compensation Committee shall
make such determinations as may be required from time to time in the
administration of the SIPE.  The Compensation Committee shall have the sole
discretion, authority and responsibility to interpret and construe the SIPE and
the plan document and to determine all factual and legal questions under the
SIPE, including but not limited to the entitlement of employees, participating
employees and beneficiaries and the amounts of their respective interests.
Benefits under the SIPE will be paid only if the Compensation Committee decides
in its discretion that an employee, participating employee or Beneficiary is
entitled to them. The trustee and other interested parties may act and rely upon
all information reported to them hereunder and need not inquire into the
accuracy thereof, nor be charged with any notice to the contrary.

10.2.                        Rules and Regulations.  Any rule not in conflict or
at variance with the provisions hereof may be adopted by the Compensation
Committee.

10.3.                        Method of Executing Instruments.  Information to be
supplied or written notices to be made or consents to be given by Hormel or an
affiliate or the Compensation Committee pursuant to any provision of this SIPE
may be signed in the name of Hormel or an affiliate by any officer or by any
employee who has been authorized to make such certification or to give such
notices or consents or by any Compensation Committee member.

10.4.                        Claims Procedure.  Until modified by the
Compensation Committee, the claims procedure set forth in this Section shall be
the claims procedure for the resolution of disputes and disposition of claims
arising under the SIPE. An application for a distribution or benefits under
Section 4 or Section 5 shall be considered as a claim for the purposes of this
Section.

10.4. 1.                                    Original Claim.  Any employee,
former employee, or beneficiary of such employee or former employee may, if the
employee, former employee or beneficiary so desires, file with the Compensation
Committee a written claim for benefits under the SIPE. Within ninety (90) days
after the filing of such a claim, the Compensation Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty days from the date the claim was filed) to reach a decision
on the claim. If the claim is denied in whole or in part, the Compensation
Committee shall state in writing:

(a)                                                          the specific
reasons for the denial,

(b)                                                         the specific
references to the pertinent provisions of this SIPE on which the

4


--------------------------------------------------------------------------------




denial is based,

(c)                                                          a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and

(d)                                                         an explanation of
the claims review procedure set forth in this Section.

104.2.                                          Claims Review Procedure.  Within
sixty (60) days after receipt of notice that the claim has been denied in whole
or in part, the claimant may file with the Compensation Committee a written
request for a review and may, in conjunction therewith, submit written issues
and comments. Within sixty (60) days after the filing of such a request for
review, the Compensation Committee shall notify the claimant in writing whether,
upon review, the claim was upheld or denied in whole or in part or shall furnish
the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than one hundred
twenty days from the date the request for review was filed) to reach a decision
on the request for review.

10.4.3.                                       General Rules.

(a)                                                          No inquiry or
question shall be deemed to be a claim or a request for a review of a denied
claim unless made in accordance with the claims procedure. The Compensation
Committee may require that any claim for benefits and any request for a review
of a denied claim be filed on forms to be furnished by the Compensation
Committee upon request.

(b)                                                         All decisions on
claims and on requests for a review of denied claims shall be made by the
Compensation Committee unless delegated.

(c)                                                          The Compensation
Committee may, in its discretion, hold one or more hearings on a claim or a
request for a review of a denied claim.

(d)                                                         Claimants may be
represented by a lawyer or other representative at their own expense, but the
Compensation Committee reserves the right to require the claimant to furnish
written authorization. A claimant’s representative shall be entitled to copies
of all notices given to the claimant.

(e)                                                          The decision of the
Compensation Committee on a claim and on a request for a review of a denied
claim shall be served on the claimant in writing. If a decision or notice is not
received by a claimant within the time specified, the claim or request for a
review of a denied claim shall be deemed to have been denied.

5


--------------------------------------------------------------------------------




(f)                                                            Prior to filing a
claim or a request for a review of a denied claim, the claimant or the
claimant’s representative shall have a reasonable opportunity to review a copy
of SIPE plan document and all other pertinent documents in the possession of
Hormel, the Compensation Committee and the trustee.

10.4.4.                                       Deadline to File Claim.  To be
considered timely under the SIPE’s claim and review procedure, a claim must be
filed with the Compensation Committee within one (1) year after the claimant
knew or reasonably should have known of the principal facts upon which the claim
is based.

10.4.5.                                       Exhaustion of Administrative
Remedies.  The exhaustion of the claim and review procedure is mandatory for
resolving every claim and dispute arising under this SIPE. As to such claims and
disputes:

(a)                                                          no claimant shall
be permitted to commence any legal action to recover Plan benefits or to enforce
or clarify rights under the SIPE under section 502 or section 510 of ERISA or
under any other provision of law, whether or not statutory, until the claim and
review procedure set forth herein have been exhausted in their entirety; and

(b)                                                         in any such legal
action all explicit and all implicit determinations by the Compensation
Committee (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

10.4.6.                                       Deadline to File Legal Action. No
legal action to recover SIPE benefits or to enforce or clarify rights under the
SIPE under section 502 or section 510 of ERISA or under any other provision of
law, whether or not statutory, may be brought by any claimant on any matter
pertaining to this SIPE unless the legal action is commenced in the proper forum
before the earlier of:

(a)                                                          thirty (30) months
after the claimant knew or reasonably should have known of the principal facts
on which the claim is based, or

(b)                                                         six (6) months after
the claimant has exhausted the claim and review procedure.

10.4.7.                                       Knowledge of Fact by Participant
Imputed to Beneficiary. Knowledge of all facts that a participating employee
knew or reasonably should have known shall be imputed to every claimant who is
or claims to be a beneficiary of the participating employee or otherwise claims
to derive an entitlement by reference to the Participant for the purpose of
applying the

6


--------------------------------------------------------------------------------




previously specified periods.

10.5.                        Information Furnished by Participants.   Neither
Hormel nor the Compensation Committee nor the trustee shall be liable or
responsible for any error in the computation of the benefit of a participating
employee resulting from any misstatement of fact made by the participating
employee, directly or indirectly, to the Hormel, the Compensation Committee or
the trustee and used by them in determining the participating employee’s
benefit. Neither Hormel nor the Compensation Committee nor the trustee shall be
obligated or required to increase the benefit of such participating employee
which, on discovery of the misstatement, is found to be understated as a result
of such misstatement of the participating employee. However, the benefit of any
participating employee which is overstated by reason of any such misstatement
shall be reduced to the amount appropriate for the participating employee in
view of the truth. Any reduction of an benefit shall be retained in the SIPE and
used to reduce the next succeeding contribution of Hormel.

5.                                      SAVINGS CLAUSE.  Save and except as
herein expressly amended, the Plan Statement shall continue in full force and
effect.

7


--------------------------------------------------------------------------------


THIRD AMENDMENT

OF

HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

 

The “Hormel Survivor Income Plan for Executives (1993 Restatement)” adopted by
Hormel Foods Corporation (“Hormel”), a Delaware corporation, on November 1,
1993, but effective November 1, 1992, as heretofore amended by a First Amendment
adopted effective February 1, 1995 and October 29, 2000, and by a Second
Amendment adopted effective November 1, 2000 (hereinafter collectively referred
to as the “Plan Statement”), is hereby amended as follows:

1.                                      PARTICIPATING EMPLOYER.  Effective for
determining eligibility on or after February 23, 2001, Section 2(e) of the Plan
Statement shall be amended to read as follows:

(e)                                  Executive shall mean and include each
person who is either (i) an employee of Hormel who, as of October 28, 2000, is
(or was) a Participant in this Plan on that date; (ii) an employee of Hormel who
was not a Participant in this Plan on October 28, 2000 but, after October 28,
2000, is an Executive Officer of Hormel Foods Corporation; or (iii) an officer
of Hormel who has been designated by Compensation Committee. However, such
person shall be considered an Executive after October 28, 2000 only: (i) during
continued employment with Hormel while the employee is participating in the
Operators’ Share Plan, or (ii) after employment ends if such person retired from
Hormel while participating in the Operators’ Share Plan.

2.                                      SAVINGS CLAUSE.   Save and except as
herein expressly amended, the Plan Statement shall continue in full force and
effect.


--------------------------------------------------------------------------------




FOURTH AMENDMENT

OF

HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

The “Hormel Survivor Income Plan for Executives (1993 Restatement)” adopted by
Hormel Foods Corporation (“Hormel”), a Delaware corporation, on November 1,
1993, but effective November 1, 1992, as heretofore amended by a First Amendment
adopted effective February 1, 1995 and October 29, 2000, and by a Second
Amendment adopted effective November 1, 2000 and by a Third Amendment adopted
effective February 23, 2001 (hereinafter collectively referred to as the “Plan
Statement”), is hereby amended as follows:

1.                                      BASE SALARY DETERMINATIONS.  Effective
for determining Base Salary of individuals who are actively employed at any time
on or after October 29, 2006, Section 2(a) of the Plan Statement shall be
amended to read as follows:

(a)                                  Base Salary shall mean one-twelfth (1/12th)
of the average annual rate of base salary of a Participant from Hormel for the
five (5) calendar years out of the ten (10) consecutive calendar years
immediately preceding the Participant’s death or retirement, as applicable,
which produce the highest average. “Base Salary” shall include incentive
payments and bonuses; provided, however, that long-term incentive plan awards
earned on or after October 29, 2006 shall not be included. Base Salary shall
also include amounts that would have been included in Base Salary but were
voluntarily deferred under a nonqualified deferred compensation plan maintained
by Hormel.  Base Salary shall not include supplemental unemployment benefits,
contributions to any profit sharing or other qualified plan, reimbursements of
moving expenses or other expenses or disability payments. The Compensation
Committee shall determine whether a particular item of income constitutes “Base
Salary” if a question arises.

2.                                      RETIREE SURVIVOR BENEFIT DETERMINATIONS.
Effective for determining Survivor Benefits of individuals who are actively
employed at any time on or after October 29, Section 2 of the Plan Statement
shall be amended by the addition of the following new Section 2(b) to read as
follows (and all subsequent sections and cross references thereto shall be
renumbered accordingly):

(b)                                 Benefit Service shall mean a measure of a
Participant’s service (stated as a number of years and fractions of years) as
defined under the Hormel Foods Corporation Salaried Employees’ Pension Plan.

3.                                      RETIREE SURVIVOR BENEFIT DETERMINATIONS
(PRE-2000 PARTICIPANTS).  Effective for determining Survivor Benefits of
individuals who are actively employed at any time on or after October 29, 2006
Sections 4.2.1 and 4.2.2 of the Plan Statement shall be amended to read as
follows:


--------------------------------------------------------------------------------




4.2.1.                                             Death During Employment.  If
a Participant’s employment with Hormel ends because of his or her death while an
Executive (i.e., the Participant dies while still an employee and an Executive),
the Participants Beneficiary shall receive a Survivor Benefit equal to sixty
percent (60%) of the Participant’s Base Salary at the time of the Participant
dies. A Participant shall be considered an Executive after October 28, 2000,
only (i) during continued employment with Hormel while the employee is
participating in the Operators’ Share Plan, or (ii) after employment ends if
such person retired from Hormel while participating in the Operators’ Share
Plan. This Survivor Benefit shall be paid in two hundred forty (240) equal
monthly installments commencing on the first day of the second month following
the Participant’s death. Notwithstanding the foregoing, if prior to the time one
hundred twenty (120) equal monthly installments have been paid, there is no
Surviving Spouse or Eligible Dependent Child entitled to payment, the Survivor
Benefit shall be paid to the Participant’s Beneficiary in no more than one
hundred twenty (120) equal monthly installments (minus the number of monthly
installments, if any, previously paid to a Surviving Spouse and Eligible
Dependent Children).

4.2.2.                                             Death After Retirement.  If a
Participant (i) remains an Executive of Hormel until his or her Retirement, and
(ii) dies following such Retirement, then his or her Beneficiary shall receive
upon his death a Survivor Benefit equal to one percent (1%) of the Participant’s
Base Salary (determined as of such specified date), multiplied by the
Participant’s Benefit Service (determined as of such specified date), not to
exceed forty (40). This Survivor Benefit shall be paid in one hundred eighty
(180) equal monthly installments commencing on the first day of the second month
following the Participant’s death. Notwithstanding the foregoing, if prior to
the time one hundred twenty (120) equal monthly installments have been paid,
there is no Surviving Spouse or Eligible Dependent Child entitled to payment,
the Survivor Benefit shall be paid to the Participant’s Beneficiary in no more
than one hundred twenty (120) equal monthly installments (minus the number of
monthly installments, if any, previously paid to a Surviving Spouse and Eligible
Dependent Children).

4.                                      RETIREE SURVIVOR BENEFIT DETERMINATIONS
(POST-2000 PARTICIPANTS). Effective for determining Survivor Benefits of
individuals who are actively employed at any time on or after October 29, 2006,
the introductory paragraph in Section 5.2.2 of the Plan Statement shall be
amended to read as follows:

5.2.2.                                             Death After Retirement.  If a
Participant (i) remains an Executive of Hormel until his or her Retirement, and
(ii) dies following such Retirement, the Participant’s Surviving Spouse,
Eligible Dependent Children or Beneficiary shall receive upon his death a
Survivor Benefit equal to one percent (1%) of the Participant’s Base Salary
(determined as of such specified date), multiplied by the Participant’s Benefit
Service (determined as of such specified date), not to exceed forty (40).  (A
Participant shall be considered an Executive after October 28, 2000, only (i)
during continued employment with Hormel while the employee is participating in
the Operators’ Share Plan, or (ii) after employment ends if such person retired
from Hormel while participating in the Operators’ Share Plan.) This Survivor
Benefit shall be paid monthly, commencing on the first day of the second month
following the Participant’s death, in accordance with Option A below unless
Hormel shall have received prior to the


--------------------------------------------------------------------------------




Participant’s death an election made and signed by the Participant, in such form
as Hormel may prescribe, an affirmative election that the benefit be paid in
accordance with Option B below:

5.                                      SAVINGS CLAUSE.  Save and except as
herein expressly amended, the Plan Statement shall continue in full force and
effect.


--------------------------------------------------------------------------------